UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT for the transition period from to CORD BLOOD AMERICA, INC. (Exact Name of Small Business Registrant as Specified in its Charter) FLORIDA 000-50746 90-0613888 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1 LAS VEGAS, NV 89119 (Address of principal executive offices) (Zip Code) (702) 914-7250 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company filer þ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act.): Yes ¨ No þ Number of shares of Cord Blood America, Inc. common stock, $0.0001 par value, outstanding as of March 31, 2013, 647,592,183 exclusive of treasury shares. CORD BLOOD AMERICA, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets at March 31, 2013 (unaudited) and December 31, 2012 (audited) 3 Condensed Consolidated Statements of Comprehensive Income (Loss) (unaudited) for the three months ended March 31, 2013 and March 31, 2012 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2013 and March 31, 2012 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales Of Equity Securities And Use Of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. Reserved 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signatures 28 2 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) CORD BLOOD AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2012 (UNAUDITED) AND DECEMBER 31, 2012 (AUDITED) March 31, December 31, ASSETS Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $96,250 and $82,309 Prepaid expenses Other current assets Total current assets Property and equipment, net of accumulated depreciation and amortization of $570,764 and $536,145 Customer contracts and relationships, net of accumulated amortization of $ 3,368,497and $3,214,273 Investments and related party receivables Other Assets Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Derivative liability Interest on Promissory Notes Promissory notes payable, net of unamortized discount of $201,968 and $269,620 Total current liabilities Notes payable, net of unamortized discount of $130,537 and $206,411 Interest on promissory note Deferred Revenue (long term portion) Total liabilities Stockholders' deficit: Preferred stock, $.0001 par value, 5,000,000 shares authorized, no shares issued and outstanding Common stock, $.0001 par value, 890,000,000 shares authorized, 647,592,183 and 376,234,408 shares issued and outstanding, inclusive of treasury shares Additional paid-in capital Common stock held in treasury stock, 20,000 shares ) ) Accumulated Other Comprehensive income (loss) Accumulated equity (deficit) ) ) Total cord blood stockholders’ equity (deficit) ) Non-controlling interest Total stockholders’ equity (deficit) Total liabilities and stockholders’ deficit $ $ See the accompanying notes to condensed consolidated financial statements. 3 CORD BLOOD AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 THREE-MONTH PERIOD THREE-MONTH PERIOD ENDED ENDED MARCH 31, MARCH 31, Revenue $ $ Cost of services ) ) Gross profit Administrative and selling expenses ) ) Income (loss) from operations Interest expense and change in derivative liability ) Net Loss from continuing operations before provision for income taxes ) Income taxes Net Loss from continuing operations after provision for income taxes Discontinued Operations: Loss from discontinued operations, net of tax ) Net income (loss) from discontinued operations ) Net Loss ) ) Net (income) loss attributable to Non-controlling interest Net loss from continuing operations before provision for income taxes attributable to Cord Blood America $ ) Basic loss per share Continuing operations $ $ ) Discontinued operations ) Net basic earnings per share $ ) $ ) Weighted average common shares outstanding Basic weighted average common shares outstanding Net loss before income taxes $ ) $ ) Other comprehensive income (loss) Foreign currency translation adjustments ) Income tax expense related to the items of other comprehensive income Other comprehensive income, (loss) net of tax ) Comprehensive income (loss) ) ) Non-controlling interest Comprehensive income (loss) attributable to Cord Blood America ) ) See the accompanying notes to condensed consolidated financial statements. 4 CORD BLOOD AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 THREE-MONTH PERIOD ENDED MARCH 31, THREE-MONTH PERIOD ENDED MARCH 31, CASH FLOWS FROM OPERATING ACTIVITIES: Consolidated Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: (Income)/loss from discontinued operations Shares issued (cancelled) relating to services, net Amortization of loan discount Depreciation and amortization Stock option expense Change in value of derivative liability Shares issued as payment of interest on convertible notes Bad debt Foreign currency translation ) Accrued interest receivable on investment (China Stem Cells) Net change in operating assets and liabilities ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES OF CONTINUING OPERATIONS ) CASH FLOWS FROM INVESTING ACTIVITIES Payments for purchase of property and equipment ) ) Loan receivable issued to China Stem Cells Loan Receivable issued to VidaPlus ) NET CASH USED IN INVESTNG ACTIVITIES OF CONTINUING OPERATIONS ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common shares for cash Proceeds from issuance of notes payable-related party Repayment of Notes payable related-party ) NET CASH PROVIDED BY FINANCING ACTIVITIES OF CONTINUING OPERATIONS CASH FLOW FROM DISCONTINUED OPERATIONS Operating cash flows ) Investing cash flows Financing cash flows NET CASH USED IN DISCONTINUING OPERATIONS ) NET INCREASE (DECREASE) IN CASH ) Cash balance at beginning of period $ $ Cash balance at end of period $ $ Supplemental Disclosures Interest Paid $ $ Summary of non-cash transactions Conversion of debt into common shares $ $ See the accompanying notes to condensed consolidated financial statements. 5 CORD BLOOD AMERICA, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 Note 1. Organization and Description of Business Cord Blood America, Inc. ("CBAI" or the “Company”), formerly D&A Lending, Inc., was incorporated in the State of Florida on October 12, 1999. In October, 2009, CBAI re-located its headquarters from Los Angeles, California to Las Vegas, Nevada. CBAI's wholly-owned subsidiaries include Cord Partners, Inc., CorCell Companies, Inc., CorCell, Ltd., (Cord Partners, Inc, CorCell Companies, Inc. and CorCell, Ltd. are sometimes referred to herein collectively as “Cord”), CBA Properties, Inc. ("Properties"), and Career Channel, Inc. formerly D/B/A Rainmakers International ("Rain"). In March 2010, CBAI purchased a majority interest in Stellacure GmbH (“Stellacure”). In September 2010, CBAI purchased a majority interest in Biocordcell Argentina S.A. (“Bio”). CBAI and its subsidiaries engage in the following business activities: ● Cord specializes in providing private cord blood stem cell preservation services to families to families throughout the United States and Puerto Rico. ● Stellacure GmbH specializes in providing private cord blood stem cell preservation services to families in Germany, Spain and Italy. ● Biocordcell Argentina S.A. specializes in providing private cord blood stem cell preservation to families in Argentina, Uruguay and Paraguay. ● Properties was formed to hold corporate trademarks and other intellectual property. On September 28, 2012, the Company sold its ownership interest in Stellacure. As such, all activities of Stellacure are reported as discontinued operations. The accompanying consolidated financial statements have been prepared on a going-concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business. The accompanying consolidated financial statements do not include any adjustments relating to the recoverability and classification of assets and liabilities that may be necessary in the event CBAI cannot continue as a going concern. 6 Note 2. Summary of Significant Accounting Policies Basis of Presentation and Going Concern The accompanying financial statements of CBAI and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern. The Company has experienced recurring net losses from operations, which losses have caused an accumulated deficit of approximately $51.8 million as of March 31, 2013. In addition, CBAI has notes and loans payable of approximately $1.86 million as of March 31, 2013. These factors, among others, raise substantial doubt about CBAI's ability to continue as a going concern. Since inception, the Company has financed cash flow requirements through the issuance of common stock and warrants for cash, services and loans. However, over the past four quarters, the Company has reduced operating expenses, ended investment in its unconsolidated affiliates and Stellacure, and received no additional funding from outside sources for working capital. During the quarter ended March 31, 2013, the Company had positive cash flow from operations of $0.13 million. The Company plans to continue to operate on its cash flows from operations by aligning its expenses with its revenues. If cash flows from operations are significantly less than projected, then the Company would need to either cut back on its budgeted spending, look to outside sources for additional funding or a combination of the two. The Company currently does not have any financing agreements in place for additional funding. If the Company is unable to access sufficient funds when needed, obtain additional external funding or generate sufficient revenue from the sale of our products, it could be forced to curtail or possibly cease operations. In view of these conditions, CBAI's ability to continue as a going concern is dependent upon its ability to meet its financing requirements, and to ultimately achieve profitable operations. Management believes that its current and future plans provide an opportunity to continue as a going concern. The accompanying consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that may be necessary in the event CBAI cannot continue as a going concern. Basis of Consolidation The consolidated financial statements include the accounts of CBAI and its wholly-owned and majority-owned subsidiaries, Cord and Biocordcell Argentina S.A. All significant inter-company balances and transactions have been eliminated upon consolidation. Deferred Revenue Deferred revenue consists of payments for enrollment in the program and processing of umbilical cord blood by customers whose samples have not yet been collected, as well as the pro-rata share of annual storage fees for customers whose samples were stored during the year. 7 Valuation of Derivative Instruments ASC 815-40 (formerly SFAS No. 133 "Accounting for derivative instruments and hedging activities"), requires that embedded derivative instruments be bifurcated and assessed, along with free-standing derivative instruments such as warrants, on their issuance date and in accordance with ASC 815-40-15 (formerly EITF 00-19 "Accounting for derivative financial instruments indexed to, and potentially settled in, a company's own stock") to determine whether they should be considered a derivative liability and measured at their fair value for accounting purposes. In determining the appropriate fair value, the Company uses the Black-Scholes option pricing formula. At March 31, 2013, the Company adjusted its derivative liability to its fair value, and reflected the change in fair value, in its consolidated statement of comprehensive income (loss). Revenue Recognition CBAI recognizes revenue under the provisions of ASC 605-25 (previously Staff Accounting Bulletin 104 “Revenue Recognition”). CBAI provides a combination of products and services to customers. This combination arrangement is evaluated under ASC 605-25-25 (previously Emerging Issues Task Force Issue No. 00-21, "Revenue Arrangements with Multiple Deliverables"). ASC 605-25-25 addresses certain aspects of accounting for arrangements under multiple revenue generating activities. Cord and Bio recognize revenue from both enrollment fees and processing fees upon the completion of processing while revenue from storage fees are recognized ratably over the contractual storage period. Franchise revenues are recognized in accordance with ASC 952-605-3, according to requirements for recognizing franchise revenues after “franchise agreement” services are completed and substantially performed. Further, in accordance with ASC 952-605-25-7, the installment or cost recovery accounting method is used to account for franchise fee revenue only in those exceptional cases when revenue is collectible over an extended period and no reasonable basis exists for estimated collectability. Impairment of Long-Lived Assets Long-lived assets, other than goodwill, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets might not be recoverable. Conditions that would necessitate an impairment assessment include a significant decline in the observable market value of an asset, a significant change in the extent or manner in which an asset is used, or a significant adverse change that would indicate that the carrying amount of an asset or group of assets is not recoverable. For long-lived assets to be held and used, the Company recognizes an impairment loss only if its carrying amount is not recoverable through its undiscounted cash flows and measures the impairment loss based on the difference between the carrying amount and fair value. The Company reviews goodwill for impairment at least annually or whenever events or circumstances are more likely than not to reduce the fair value of goodwill below its carrying amount. 8 Equity Investments Cord has a minority equity investment in China Stem Cells, Ltd., a Cayman Islands Company, a privately held company organized to conduct a stem cell storage business in China. In 2011, Cord acquired a minority equity investment in VidaPlus, an umbilical cord processing and storage company headquartered in Madrid, Spain. The Company utilizes the cost method of accounting as it owns less than 20% of the outstanding common stock and only has the ability to exercise nominal, not significant, influence over these companies. The cost of this investment was $204,062 and represents 7% equity in VidaPlus. At March 31, 2013 the Company has an outstanding loan to VidaPlus in the amount of $246,525. During the year ended December 31, 2012, the Company recognized an impairment loss on the Vidaplus investments and wrote-down its equity interest to $0 and the value of its notes receivable as of March 31, 2013 to $123,262. At March 31, 2013, the Company believes the value of the note receivable is collectible. Fair Value Measurements Assets and liabilities recorded at fair value in the consolidated balance sheets are categorized based upon the level of judgment associated with the inputs used to measure the fair value. Level inputs, as defined by ASC 820-10, are as follows: ● Level 1 – quoted prices in active markets for identical assets or liabilities. ● Level 2 – other significant observable inputs for the assets or liabilities through corroboration with market data at the measurement date. ● Level 3 – significant unobservable inputs that reflect management’s best estimate of what market participants would use to price the assets or liabilities at the measurement date. The following table summarizes fair value measurements by level at March 31, 2013 of assets and liabilities measured at fair value on a recurring basis: Level 1 Level 2 Level 3 Total Cash and cash equivalents $ $
